DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 14 recites “a second stage cup’, the specification lacks antecedent basis for this subject matter.
Claim Objections
Claim 11 is objected to because of the following informalities:  Line 5 “maintain” should be –maintaining--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 - 12 recites the limitation "the second position" in line 5, line 4 and line 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 13 recites the limitation "the first position" in line 3 and line 4 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 and 14 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art made of record teach or suggest a dual stage inflator comprising: a housing; (and a cavity within the housing bounded on one side by a vented wall) defining an internal cavity including a combustion chamber, the combustion chamber including a first portion having a first gas generant material separated from a second portion having a second gas generant material; a gas generant retaining wall disposed in the housing; a first stage ignition device disposed in the first portion of the combustion chamber; a second stage ignition device disposed in the second portion of the combustion chamber; and a lid normally closing the second portion of the combustion chamber and spaced from the gas generant retaining wall, the lid moveable to an open position opening the second portion of the internal cavity to release combustion gas and abutting the gas generant retaining wall in response to an increase of pressure within the second portion of the combustion chamber, wherein an outer side of the lid and the an adjacent side of the gas generant retaining wall are cooperatively configured to allow a flow of combustion gas between the gas generant retaining wall and the lid when the lid abuts the gas generant retaining wall in the open position (claims 1 and 14).
Claims 2 - 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et al. (WO 2021075376).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614